Citation Nr: 0609764	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture of the left tibia and fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from April 1970 to July 1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In November 2003, the Board issued a decision which denied an 
evaluation in excess of 20 percent for residuals of fractures 
of the left tibia and fibula.  The veteran appealed the 
November 2003 Board decision to the U.S. Court of Appeals for 
Veterans Claims (CAVC), and briefs were filed by the 
appellant and his representative, and by the VA General 
Counsel on behalf of the appellee.  In November 2005, the 
CAVC issued an Order vacating the Board's November 2003 
decision and remanding the matter to the Board for actions 
consistent with the Order, as will be further explained 
herein.  Judgment was issued by CAVC in November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

In the November 2003 decision, the Board denied an evaluation 
in excess of 20 percent for fractures of the left tibia and 
fibula , considering the applicability of several diagnostic 
codes (DCs), including 38 C.F.R. § 4.71a, DC 5262, 5270, and 
5271.  Diagnostic Code 5262 is used for the evaluation of 
impairment of the tibia and fibula; DC 5270 is used for the 
evaluation of ankylosis of the ankle, and DC 5271 is used to 
evaluate limited motion of the ankle.  See 38 C.F.R. § 4.71a 
(2005).  

The appellant has argued that the Board erred when it failed 
to consider whether separate ratings were warranted for left 
knee and left ankle disabilities resulting from the service-
connected fracture to the left tibia and fibula.  The CAVC 
observed that the Board acknowledged there was evidence of a 
knee disability (as well as an ankle disability), but 
essentially failed to evaluate this aspect of the disability 
for compensation purposes.  The CAVC noted that there was no 
indication that the Board had considered whether the 
appellant was entitled to separate ratings for the knee and 
ankle disabilities.  Ultimately, the CAVC vacated the Board's 
2003 decision and remanded the case for the Board to consider 
whether the appellant may be entitled to an increased rating 
based upon a knee disability, or separate ratings for knee 
and ankle disabilities under any appropriate diagnostic 
codes.

The appellant has specifically asserted that he may be 
entitled to two separate ratings under DC 5262 for knee and 
ankle disabilities, or that he may be entitled to separate 
ratings for his knee disability under DC 5257 and for his 
ankle disability under DC 5271. 

The most recent evidence of record consists of VA medical 
records dated to May 2003 and a VA examination conducted in 
March 2003.  The 2003 VA examination contained virtually no 
findings pertaining to the left knee.  No range of motion 
studies or X-ray films of the left knee were performed, and 
no diagnosis pertaining to the left knee was made.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The CAVC Order noted that, to the extent it may 
be unclear whether the appellant suffers from a current knee 
disability, it may be necessary to request a VA examination.  
Here, consistent with the analysis by the CAVC, the Board 
finds that additional evidentiary development is needed prior 
to consideration of the matter of separate ratings for ankle 
and knee disabilities; and accordingly a VA examination will 
be scheduled.  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which appears to have held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal for an increased rating, the appellant 
was provided with notice of the type of information and 
evidence needed to substantiate his claim for the increase he 
seeks, but he was not provided with notice of the type of 
evidence necessary to establish an effective date.  The Board 
will defer to the RO to determine the nature of supplementary 
notice needed under Dingess.

Thus, this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his left ankle 
and knee disorders from 2003 forward.  After 
securing any necessary release(s), the RO 
should obtain any available records not on 
file.

2.  VA medical records pertaining to the 
veteran's left ankle and knee, dated from 
May 2003 forward, should be requested and 
associated with the file.   

3.  The RO should make arrangements for the 
veteran to undergo an orthopedic examination 
of the left ankle and knee (tibia and 
fibula) for the purpose of determining the 
severity of this service-connected 
disability.  The veteran's claims folder 
must be provided to the examiner for review.

a.  The examination report should include 
a detailed description of pertinent 
symptoms of residuals of service-
connected disability of the left ankle 
and knee, clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.

b.  The examination report should include 
descriptions of ranges of motion in the 
left ankle and knee, noting the normal 
ranges of motion in these joints and any 
indication of painful motion.  The 
presence of either instability or 
subluxation in the left knee should be 
noted and should be described in terms of 
degree (i.e., slight, moderate, or 
severe).  Impairment of the tibia and 
fibula should be identified in terms of 
any nonunion or malunion shown, as well 
as any associated knee and/or ankle 
disability (specifying which or both 
disabilities are involved), with a 
description of the extent of that 
disability (marked/moderate/or slight).  
Any ankylosis or deformity of the left 
ankle and knee should also be identified.

c.  Whether there is likely to be 
additional range of motion loss of the 
left ankle and/or knee due to any of the 
following should also be addressed:  (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should be asked to describe 
whether pain significantly limits 
functional ability during flare-ups.

d.  Any diagnostic tests and studies 
deemed necessary by the examiner in order 
to respond to the specified inquiries 
should be conducted, to include X-ray 
films of the left ankle and knee.

4.  Once the foregoing has been completed, 
the RO should readjudicate the claim on 
appeal, to specifically include 
consideration of separate ratings for the 
left ankle and knee.  If the benefits sought 
on appeal remain denied, the RO should issue 
an SSOC, and the veteran and representative 
should be afforded time in which to respond.  
The veteran's claims folder should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


